Title: From Alexander Hamilton to Richard Hunewell, 3 October 1799
From: Hamilton, Alexander
To: Hunewell, Richard


          
            Sir,
            New York October 3rd. 1799—
          
          I have received your letter of the seventeenth of September, and have communicated to the Secretary of War the names of the young gentlemen whom you recommend as Cadets.
          It is certainly proper that the non Commissioned officers should receive pay from they the time they commence acting as such provided their appointment is afterw finally sanctioned and confirmed by the Commandant of the regiment.
          Your letter Observing that your letter is dated at Castine I propose you think it proper to remark that it appears essential that the Col. should be at the regimental rendezvous as soon as an number of men are assembled there in order to superintend their instruction—
          With great consn
          Col. Hunnewell
        